DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
The rejections of claims 1, 2, 7, and 9 under 35 USC 102(a)(1) and claims 3, 5, 6, 8, and 11-13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “A liquid detergent composition provided in a combination of reservoirs,” and the dependent claims are directed to further limitations of the combination of reservoirs (as recited in the preambles).  It is unclear if the invention is directed to the liquid detergent composition, with the reservoirs being an intended use of the composition (i.e. the particular use of the composition being placed in reservoirs), or the reservoirs having a liquid detergent therein.  Furthermore, claim 1 is directed to “A liquid detergent composition provided in a combination of reservoirs” (emphasis added), a singular composition, but the reservoirs do not all claim to contain the same composition; several different compositions are recited.  It is thus unclear what the Applicant intends to claim.  For purposes of examination it is assumed that the phrase “liquid detergent composition provided in a” is not present in the preamble of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110139818 by Kessler et al. in view of U.S. Patent 5914303 granted to Sankey et al.
As to claim 1, Kessler teaches a combination of reservoirs (fig. 22) comprising a first reservoir 3a with a first composition comprising a bleach component (para. 44); and a second reservoir 3b with a second composition containing a source of alkalinity (alkanolamines, para. 282), wherein the first 3a and second 3b reservoirs provide separate segregated stocks of components (fig. 22), wherein the first or second composition is in liquid form (para. 41), wherein the reservoirs are configured for use in an apparatus (fig. 22) for providing a laundry product (para. 2).
Kessler does not teach a particular concentration of its bleach component.  However, one of ordinary skill in the art would have recognized as obvious to have a bleach component between 0.1 wt% and 20 wt%.  Sankey teaches a peroxyacid bleach component (abstract), such as percarboxylic acid, in a concentration between 1% and 80% (col. 4, ll. 28-38).  One of ordinary skill in the art would have recognized that the claimed concentration range was known in the art and within a range that provides 
As to claim 2, Kessler discloses that the source of alkalinity (alkanolamines used as a solvent, p. 282) may be present within the claimed weight range (tables, para. 290).
As to claim 3, Sankey teaches that the bleach component comprises an oxygen bleach system (peroxyacid bleach component (abstract), such as percarboxylic acid (col. 4, ll. 28-34)).  Furthermore, it is well established that the selection of a known material based on its suitability for its intended use or purpose will support a prima facie case of obviousness.  See MPEP 2144.07.  In this case, the use of the oxygen bleach system taught by Sankey would be suitable for the intended purpose of providing an effective bleaching composition as set forth by Sankey.
As to claim 6, Sankey teaches that its compositions may contain dyes (col. 8, ln. 43).
As to claim 7, Kessler discloses second and third reservoirs that may comprise a stock of detergent (fig. 22).
As to claim 9, Kessler discloses that a composition may have an anionic surfactant (para. 253).
As to claims 11 and 12, Sankey teaches that its bleach component may comprise organic percarboxylic acid, which it teaches to be a very useful oxidizing agent which enables them to bleach stains from laundry (col. 1, ll. 9-17).  One of ordinary skill in the art would recognize as obvious to use an organic percarboxylic acid for the known benefit of its usefulness in effective bleaching of laundry, as taught by Sankey.  .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110139818 by Kessler et al. in view of U.S. Patent 5914303 granted to Sankey et al. as applied to claim 1 above, and further in view of U.S. Patent 5942485 granted to Kemen.
As to claim 8, Kessler teaches that its composition may contain a surfactant but does not explicitly teach that its surfactant may be a “non-soap” surfactant and that the concentration is at least 40wt%.  However, Kemen teaches a detergent composition having a non-soap surfactant (alkyl polyethoxylate sulfates) in a concentration of at least 40% (col. 2, ll. 1-3,  the surfactant may be up to about 40% of the total detergent composition; see also col. 3, ll. 7-10).  One of ordinary skill in the art would recognize as obvious to use the surfactant disclosed by Kemen in the composition taught by Kessler.  Kemen teaches that its non-soap surfactant enhances the removal of grease and oil stains (col. 1, ll. 33-35), and that in combination with its detergent composition is advantageously substantially clean and stable (abstract).  Furthermore, it is well established that the selection of a known material based on its suitability for its intended use or purpose will support a prima facie case of obviousness.  See MPEP 2144.07.  In this case, the use of a non-soap surfactant in a detergent composition is 
Kessler teaches that an acidic surfactant composition with a pH of less than 5.5 provides functional advantages (para. 247).  Kemen teaches that the pH of a final composition should be about 7 to about 9 at a concentration of about 1% in water (col. 7, ll. 28-30).  One of ordinary skill in the art would recognize as obvious that the claimed pH of the composition is known by Kessler and Kemen and is taught by both to be advantageous for detergent compositions.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20110139818 by Kessler et al. in view of U.S. Patent 5914303 granted to Sankey et al. as applied to claim 1 above, and further in view of WO2011131256A1 by Brueckner et al.
As to claims 13, neither Kessler nor Sankey teaches that the bleach component may comprise PAP.  However, Brueckner teaches compositions of laundry products and teaches a bleach component that comprises PAP (p. 23).  Brueckner teaches that its bleach compositions are preferred and advantageous (p. 22), and one of ordinary skill in the art would recognize as obvious to use the bleach components taught by Brueckner for their intended purpose of providing bleaching of a laundry items with expected results commensurate with the teachings of Brueckner.  Furthermore, it is well established that the selection of a known material based on its suitability for its 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SPENCER E BELL/             Primary Examiner, Art Unit 1711